Judgment unanimously affirmed, without costs of this appeal to any party. Memorandum: We disagree with the finding of the Official Referee that the bond given by the defendant Newark Insurance Company was to cover the costs of materials only. We find it to be a performance bond indemnifying the owner of the property against damages caused by a breach of contract on the part of the contractor. (Appeal from a judgment of Erie Supreme Court for plaintiffs, and in favor of certain defendant lienors in various amounts, in an action to foreclose a mechanic’s lien. Present — Williams, P. J., Bastow, Goldman, MeClusky and Henry, JJ.